DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12a” has been used to designate three different parts in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the fluidizing apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “subdivides this into a distribution chamber and into a vortex chamber.” It is unclear as to which element in the claim is being referred to by the term “this”. 
Claim 3 recites the limitation "the one inflow base plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the openings of the inflow base plates" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 4,542,043).
Regarding claim 1, the reference Abe et al. discloses an inflow base (12, 16) which is permeable to process air and includes openings (22) for the process air which flows through the inflow base (12, 16) wherein the inflow base (12, 16) is arranged in a 
Regarding claim 3, the reference Abe et al. discloses the inflow base (12, 16), wherein the sealing element is arranged or formed over a periphery on the outer end of the one inflow base plate (12) (see Fig. 2).
Regarding claim 7, the reference Abe et al. discloses the inflow base (12, 16), wherein the inflow base (12, 16) is configured for use in a fluidizing apparatus (10) that is operated in a continuous manner (see col. 3, lines 17-49; Figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. as applied to claim 3 above, and further in view of Dunnebier et al. (US 10,099,186).
Regarding claim 4, the reference Abe et al. is silent with respect to the construction material of the inflow base plate (12). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the inflow base plate (12) of Abe et al. from a non-stick material such as polytetrafluoroethylene, since the reference Dunnebier et al. teaches that it can be advantageous to construct interior parts of a fluidizing apparatus from a non-stick material such as polytetrafluoroethylene so as to avoid particles from sticking onto interior surfaces of the fluidizing apparatus (see col. 2, lines 31-65). 
Allowable Subject Matter
Claims 2, 5, and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the inflow base of the fluidizing apparatus comprises three inflow base plates, as recited in claim 2.
Regarding claim 5, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the inflow base plates are 
Regarding claim 6, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the openings of the inflow base plates of the inflow base have a different passage area for the process air, as recited in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774